Case 4:19-cv-00180-ALM-KPJ Document 130 Filed 09/10/19 Page 1 of 2 PageID #: 2993



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

   EDWARD BUTOWSKY                                  §
                                                    §
     Plaintiff,                                     §
                                                    §
   v.                                               §    CIVIL ACTION NO.
                                                    §    4:19-CV-00180-ALM-KPJ
   MICHAEL GOTTLIEB, ET AL.,                        §
                                                    §
     Defendants.                                    §


    UNOPPOSED MOTION TO WITHDRAW APPEARANCE OF COUNSEL FOR THE
                        BAUMAN DEFENDANTS


         Attorney RJ Giglio (“Mr. Giglio”) hereby moves to withdraw as counsel for Defendants

  Brad Bauman and the Pastorum Group (the “Bauman Defendants”). Mr. Giglio has recently been

  hired as a clerk for a federal district judge beginning on September 16, 2019, and thus must

  withdraw from all cases.      Ryan Law Partners LLP (“Counsel”) shall remain the Bauman

  Defendants’ attorneys of record for all proceedings in this case, with attorney Andrew B. Ryan

  remaining lead counsel. Counsel respectfully requests all future notices from the Court and

  counsel for Plaintiff, including all filings with the Court, be sent exclusively to attorney Andrew

  B. Ryan (andy@ryanlawpartners.com). Counsel respectfully requests Mr. Giglio be removed as

  counsel of record and no longer receive communications from the Court or opposing counsel

  regarding the case. Counsel for Plaintiff does not oppose this motion.




  UNOPPOSED MOTION TO WITHDRAW APPEARANCE OF COUNSEL FOR THE BAUMAN DEFENDANTS—PAGE 1 OF 2
Case 4:19-cv-00180-ALM-KPJ Document 130 Filed 09/10/19 Page 2 of 2 PageID #: 2994



  This 10th day of September, 2019.                     Respectfully submitted,

                                                        /s/ RJ Giglio_____________
                                                        Andrew B. Ryan
                                                        State Bar Card No. 24054464
                                                        RJ Giglio
                                                        State Bar Card No. 24108016
                                                        Ryan Law Partners LLP
                                                        3811 Turtle Creek Boulevard, Suite 780
                                                        Dallas, Texas 75219
                                                        Telephone: (214) 347-7377
                                                        Facsimile: (888) 594-6240
                                                        E-mail: andy@ryanlawpartners.com
                                                        E-mail: rj@ryanlawpartners.com

                                                        ATTORNEYS FOR DEFENDANTS

                                   CERTIFICATE OF SERVICE

        I hereby certify that on September 10, 2019, a true and correct copy of the foregoing
  document was served on counsel for Plaintiff by email.

                                                        /s/ RJ Giglio
                                                        RJ Giglio



                               CERTIFICATE OF CONFERENCE

         On September 10, 2019, I conferred with counsel for Plaintiff and he does not oppose this
  motion.

                                                        /s/ RJ Giglio
                                                        RJ Giglio




  UNOPPOSED MOTION TO WITHDRAW APPEARANCE OF COUNSEL FOR THE BAUMAN DEFENDANTS—PAGE 2 OF 2
